Citation Nr: 0319103	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  99-06 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Service connection for a psychiatric disorder.

2.	Service connection for dyspepsia. 

3.	Service connection for low back pain.

4.	Service connection for fatigue.

5.	Service connection for bilateral leg pain.

6.	Service connection for a disability manifested by 
photophobia.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the National Personnel 
Records Center (NPRC) to conduct a search 
for the veteran's service medical 
records, to include her Reserve records.  
Inform NPRC that the veteran indicated 
that she was authorized two years of 
treatment as a civilian at Darnell Army 
Hospital at Ft. Hood. 

2.  Please obtain any additional 
treatment records from the VA facility in 
Jackson, Mississippi covering the period 
from December 2000 to the present

3.  A VA examination should be conducted 
by an orthopedist to determine if the 
reported pain involving the veteran's 
back and legs is due to undiagnosed 
illness, as secondary to Persian Gulf War 
service.  It is requested that the 
examiner obtain a detailed history from 
the veteran.  All indicated tests should 
be conducted.  Following the examination 
and in conjunction with a review of the 
claims folder, the examiner should 
provide an opinion as to whether or not 
there are any clinical, objective 
indications of the claimed symptoms, and 
if yes, whether the symptoms are chronic.  
For each and every symptoms reported by 
the veteran, the examiner should provide 
an opinion as to whether the symptom is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings or is 
the result of an undiagnosed illness due 
to service in the Persian Gulf.

With respect to any back or leg disorder 
that is attributable to a "known" 
clinical diagnosis, it is requested that 
the examiner render an opinion as to 
whether it is as likely as not that the 
disorder is related to the appellant's 
active military service.  A complete 
rational for any opinion expressed should 
be included in the examination report.

4.  A VA examination should be conducted 
in order to determine if the claimed 
fatigue is due to undiagnosed illnesses, 
as secondary to Persian Gulf War service.  
All tests deemed necessary should be 
performed. The examiner should be 
requested to provide an opinion as to 
whether or not there are any clinical, 
objective indications of the claimed 
fatigue.  If such objective evidence is 
present, the examiner should provide an 
opinion as to whether the fatigue is 
attributable to a "known" clinical 
diagnosis, in light of the medical 
history and examination findings or is 
the result of an undiagnosed illness due 
to service in the Persian Gulf.

If the fatigue is attributable to a 
"known" clinical diagnosis, the examiner 
should identify the diagnosed disorder 
and indicate whether it is as likely as 
not that the disability is related to his 
military service, particularly his second 
period of active duty.  A complete 
rational for any opinion expressed should 
be included in the examination report.

5.  The RO should schedule the veteran 
for a VA examination by a specialist in 
gastrointestinal disorders in order to 
determine if the gastrointestinal 
complaints and symptoms are due to 
undiagnosed illnesses, as secondary to 
Persian Gulf War service.  The examiner 
should be requested to provide an opinion 
as to whether or not there are any 
clinical, objective indications of the 
reported symptoms.  If such objective 
evidence is present, the examiner should 
provide an opinion as to whether the 
symptoms are attributable to a "known" 
clinical diagnosis, in light of the 
medical history and examination findings 
or is the result of an undiagnosed 
illness due to service in the Persian 
Gulf.  If the symptoms are attributable 
to a "known" clinical diagnosis, the 
examiner should identify the diagnosed 
disorder and render an opinion as to 
whether it is as likely as not that the 
diagnosed disorder is related to service.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





